EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Interim Consolidated Financial Statements For the three months ended March 31, 2010 and 2009 (unaudited) 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management and approved by the Board of Directors of the Company and have not been reviewed by the Company’s independent auditor. 2 AVINO SILVER & GOLD MINES LTD. Interim Consolidated Balance Sheets Expressed in Canadian dollars (Unaudited) March 31, December 31, (audited) ASSETS Current Cash and cash equivalents $ $ Interest receivable Sales tax recoverable (Note 6) Prepaid expenses and other assets Property, Plant & Equipment (Note 5) Reclamation Bonds Mineral Properties (Note 7) Investments in Related Companies (Note 8) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Amounts due to related parties (Note 12(a)) Future income tax liability SHAREHOLDERS' EQUITY Share Capital (Note 10) Contributed Surplus Treasury Shares (14,180 Shares, at cost) ) ) Accumulated other comprehensive loss ) Deficit ) $ $ Nature of Operations – Note 1 Approved by the Board of Directors: “Louis Wolfin” Director “David Wolfin”
